DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The five (5) information disclosure statements (IDS’s) all submitted on 3/8/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, and in accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise 

Reasons for Allowance
Claims 1-4, 6-14, 16-23 and 25-29 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
	Examiner has considered the references cited on the five (5) information disclosure statements (IDS’s) submitted on March 8, 2022.  While some of the cited references in the IDS’s disclose subject matter related to the claimed invention (i.e. claims 1, 11 and 21), the cited references, taken either individually or in combination with other prior art, fail to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 11 and 21.
	For the above reasons, and for those further stated in the December 24, 2021 Notice of Allowance, claims 1, 11 and 21 are deemed to be allowable over the prior art and claims 2-4, 6-10, 12-14, 16-20, 22-23 and 25-29 are allowable by virtue of their dependency on claim 1, 11 and 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 21, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685